Mabshall, J.
The purpose of a testator is to be strictly carried out if it can be fairly gathered from the language used to express it in the light of the entire instrument and the characterizing circumstances.
The rule stated applies in determining whether the word “child” of another in a will refers to a child of the blood of such other or an adopted child. Lichter v. Thiers, 139 Wis. 481, 121 N. W. 153.
The trial court in determining the precise meaning intended by a testator in using a particular expression deals with matter of fact to be solved from evidentiary inferences *331and, in ease of a result being reached consistent with correct principles of law, the rule applies on appeal that such result will not be disturbed unless clearly wrong.
The trial court, in this case, reached the result complained of by weighing the evidentiary inferences arising from the whole will and its characterizing circumstances according to the foregoing principles. No clear indication of error in re-, spect thereto appears. Therefore:
By the Court. — The judgment is affirmed.